DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/14/2022 has been entered. Claims 1-11, 13-18 and 20-22 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the rejections of claims 1 and 14 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-11, 13-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing a method for transforming a neural network that uses floating point values into a neural network that uses quantized values, the method comprising: 
receiving a definition of a floating-point neural network comprising a set of floating-point weight coefficients, wherein intermediate activation values of the floating-point neural network are floating-point values; 
training the floating-point neural network to be a quantized neural network comprising a set of ternary weight coefficients, wherein intermediate activation values of the quantized neural network are quantized to a particular range, the training comprising: 
propagating a set of inputs through the neural network to generate a set of outputs using an approximate quantization function, that is a differentiable approximation to a step-wise quantization function, wherein the approximate quantization function is applied to intermediate activation values to approximate quantization of the intermediate activation values; and 
performing a backpropagation operation that (i) backpropagates through the network a loss function value calculated based on the generated set of outputs to determine, for each of at least a subset of the weight coefficients, a rate of change in the calculated loss function value relative to a rate of change in the weight coefficient and (ii) adjusts the weight coefficient based on the determined PERC.P0094-- 2 --PE001-0060-US-03rate.

The closest references found
Chai et al. (US Pub. 2020/0134461) in paragraphs 0008, 0057, 0061, 0067 and 0078 disclose a method of training a DNN for reduced computing resource requirements, the method comprising: storing a set of weights of the DNN … using a range preserving linear transform that uniformly discretizes the range into fixed steps б. A machine learning system may select, during training of DNN, a quantization function that best preserves the encoded distribution of the high-precision weights 114, even if the quantization is non-differentiable … Quantization maps ranges of values into single values referred to as "bins" … consider two bins at { 0, 1, -1} (i.e., +-1)”, and in paragraph 0034 recite the machine learning system perform a feed-forward phase in which machine learning system uses high-precision weights 114 in DNN to determine output data, and perform a backpropagation method that calculates a gradient of a loss function.
Lowell et al. (US Pub. 2019/0188557) in paragraph 0017 recites selecting a quantization function to the plurality of link weights for each of the plurality of subsets of layers of the ANN based on each distribution, and applying the respective quantization function to the link weights for each of the plurality of subsets of layers.
Burger et al. (US Pub. 2019/0340492) in paragraphs 0043 and 0076 disclose the quantization emulator provides functionality can be used to convert data represented in full precision floating point formats in the normal-precision neural network module into quantized format values, and both model parameters as well as activation values in the neural network are quantized.
However, the combination of Chai, Lowell, Burger and other secondary references fail to teach
propagating a set of inputs through the neural network to generate a set of outputs using an approximate quantization function, that is a differentiable approximation to a step-wise quantization function, wherein the approximate quantization function is applied to intermediate activation values to approximate quantization of the intermediate activation values.
Therefore the combination of features is considered to be allowable.

Claims 2-11 and 13 are considered to be allowable because they are dependent on claim 1.
Claim 14 is considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 15-18 and 20-22 are considered to be allowable because they are dependent on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is (571)272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128